Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An updated search and reconsideration of prior art of record necessitated the following the rejection. 

Drawings
The drawings were received on 12/29/20.  These drawings are acceptable.

Specification
The amendments to the specification filed on 12/29/20 were entered by the Examiner.

Information Disclosure Statement
	The information disclosure statement was previously considered.  Based on applicant’s remarks filed on 12/29/20, an updated consideration of the IDS filed on 4/25/18 is attached in which the Examiner acknowledges that the two NPL documents that were previously crossed out are now considered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 6 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "third triplet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "fourth triplet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "third triplet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "fourth triplet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 32 were examined as best understood by the Examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 17, 19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiyoshi Kiyokawa (NPL: A Wide FOV Head Mounted Projective Display) using Hyperbolic Half-silvered Mirrors.
Regarding claim 1, Kiyoshi Kiyokawa teaches a near eye display system (HMD) comprising:
a first triplet lens (left eye side-central view) configured to be associated with a left eye;
a second triplet lens (right eye side-central view) configured to be associated with a right eye; and
a third lens configured to be associated with the left eye (a peripheral triplet lens for left eye side);
a fourth lens configured to be associated with the right eye (a peripheral triplet lens for the right eye side)
a multiple display system (see figure 1b) paired with the first triplet lens, the second triplet lens, the third lens and fourth lens, the multiple display system comprising a first display, a second display, and a third display (HMD embodiment see page 1 –figure 1); wherein:

the first triplet lens (left eye side-central view) is configured to face the first display (central display of the left eye);
the second triplet lens (right eye side-central view) is configured to face the first display (central display for the right eye);
the third lens (peripheral triplet lens for the left eye) is configured to face the second display (one of the peripheral display for the left eye)-see figures 1b);
the fourth lens (peripheral triplet lens for the right eye) is configured to face the third display (one of the peripheral display for the right eye-see figure 1b);
the first triplet lens and the third lens are tiled with respect to one another forming an angle of at least 30° between their respective optical path centerlines (see figure 1b); and the second triplet lens and the fourth lens are tiled with respect to one another forming an angle of at least 30° between their respective optical path centerlines (see figure 1b).
Regarding claim 17 and 22, see Examiner’s notes in claim 1.
Regarding claim 19, the virtual reality headset of claim 17, wherein the third lens is a third triplet lens, the fourth lens is a fourth triplet lens- Figure 1b of Kiyoshi Kiyokawa.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 11, 15-17, 19, 22-24 and 27-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US20170115489) in view of Jepsen (US20170039904).
Regarding claims 1, Hu teaches a near eye display system (see figures 1-3) comprising:
a first triplet lens (118) arranged in a tile fashion and configured to be associated with a left eye (Hu teaches the lens can be a single lens or group of lenses –paragraph 18);
a second triplet lens (122) arranged in the tile fashion and configured to be associated with a right eye (Hu teaches the lens can be a single lens or group of lenses –paragraph 18);
a third lens (119) configured to be associated with the left eye ((Hu teaches the lens can be a single lens or group of lenses –paragraph 18) ;
a fourth lens (123) configured to be associated with the right eye ((Hu teaches the lens can be a single lens or group of lenses –paragraph 18); and

wherein: the first triplet lens, the second triplet lens, the third lens and the fourth lens are arranged in a tile fashion, extending horizontally in front of the multiple display system (see figures 1-2);
the first triplet lens (118) is configured to face the first display (left forward/central portion);
the second triplet lens (122) is configured to face the first display (another display that is right forward/central portion):
the third lens (119) is configured to face the second display (left peripheral forward);
the fourth lens (123) is configured to face the third display (right peripheral portion):
the first triplet lens (118) and the third lens (119) are tiled with respect to one another forming an angle of at least 30° between their respective optical path centerlines (see figure 3): and
the second triplet lens (122) and the fourth lens (123) are tiled with respect to one another forming an angle of at least 30° between their respective optical path centerlines (see figure 3). Hu teaches the lenses (first, second, third and fourth) can be a single lens or group of lenses and the displays can be 3 or more displays (paragraphs 18 and 23). Hu fails to specifically disclose the second triplet lens (122) is configured to face the first display. However, Hu teaches the first and second triplet facing the same direction. Although, the first and second lenses face two different display portions in the same direction, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention 
 	 Hu also fails to specifically disclose an embodiment where the first and second lenses are triplet, but the prior art teaches a triplet combination is known in a HMD.
	In the same field of endeavor, Jepsen teaches a near eye display system (HMD) comprising (see figures 1, 3, 6a, 6b, 6c): a first triplet lens (606, 608, 610- left side) configured to be associated with a left eye; a second triplet lens (606, 608,610) configured to be associated with a right eye; and a multiple display system (602) paired with the first triplet lens and the second triplet lens (HMD embodiment- see paragraph 71, 91, 163-166 and 171). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include triplet groups, since Jepson teaches the triplet combination allows for larger demagnification of the image on the eye/retina. 
Regarding claim 3, as discussed above in claim 1, Hu teaches the lenses can be a single or group of lenses (paragraph 18). Thus, the third and fourth lens (peripheral lenses can be a single or group of lenses. Jepsen further teaches design the optical system of the HMD using triplet lenses. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include first to fourth lenses as a triplet group, since Jepsen teaches triplets are known in the art and allows for larger demagnification of the image on the eye/retina.
Regarding claim 4, Hu-Jepsen combination teaches he near eye display system of claim l, wherein: the first triplet lens (118) and the third lens (119) are fixed relative to the second display (left peripheral portion), and the first triplet lens, the third lens are configured to move horizontally parallel to the first display (left and second display are configured to move horizontally parallel to the first display. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include adjusting the display to maintain optical alignment of the lenses with the display while adjusting the pupillary distance.
Regarding claim 5, Hu- Jepsen combination teaches the near eye display system of claim 4, wherein: the second triplet lens (122) and the fourth lens (123) are fixed relative to the third display (right peripheral portion), and the second triplet lens, the fourth lens are configured to move horizontally parallel to the first display. ). Hu teaches the optical elements (122,123) can be adjusted (paragraph 21). The Hu-Jepson combination fails to specifically disclose the second triplet lens, the fourth lens and third display are configured to move horizontally parallel to the first display. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include adjusting the display to maintain optical alignment of the lenses with the display while adjusting the pupillary distance.
Regarding claim 6, see Examiner’s notes in claims 4-5 and paragraph 21 of Hu. 
Regarding claim 11, Hu-Jepsen fails to specifically disclose an embodiment of the near eye display system of claim 1, wherein the near eye display system is configured to provide a combined total horizontal field of view of at least 200°. The HFOV is based on designing the system where the lens focal length and display size are correlated to produce an intended FOV. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to design a wide field of view image for the user since Hu includes the peripheral image region and 200 degrees is within the human visual range. 
Regarding claim 15, Hu teaches a near eye display system (see figures 1-3), comprising: a first triplet lens (118) configured to be associated with a left eye ((Hu teaches the lens can be a single lens or group of lenses –paragraph 18) ;
a second triplet lens (222) configured to be associated with a right eye ((Hu teaches the lens can be a single lens or group of lenses –paragraph 18) ;
a third lens (119) configured to be associated with the left eve ((Hu teaches the lens can be a single lens or group of lenses –paragraph 18) ; 
a fourth lens (123) configured to be associated with the right eye ((Hu teaches the lens can be a single lens or group of lenses –paragraph 18); and
a multiple display system paired with the first triplet lens(118), the second triplet lens (122), the third lens (119) and the fourth lens (123), the multiple display system comprising a first display (left central portion), a second display (right central portion), a third display(left peripheral portion) and a fourth display (right peripheral portion);
wherein: the first triplet lens, the second triplet lens, the third lens and the fourth lens are arranged in a tile fashion, extending horizontally in front of the multiple display system (see figure 3):
the first triplet lens (118) is configured to face the first display (left central portion); the second triplet lens (122) is configured to face the second display (right central portion); the third lens is configured to face the third display (left peripheral portion); the fourth lens is configured to face the fourth display(right peripheral portion); 

the second triplet lens (122) and the fourth lens (123) are tiled with respect to one another forming an angle of at least 30° between their respective optical path centerlines.
Hu also fails to specifically disclose an embodiment where the first and second lenses are triplet, prior art teaches a triplet combination is known in a HMD.
	In the same field of endeavor, Jepsen teaches a near eye display system (HMD) comprising (see figures 1, 3, 6a, 6b, 6c): a first triplet lens (606, 608, 610- left side) configured to be associated with a left eye; a second triplet lens (606, 608,610) configured to be associated with a right eye; and a multiple display system (602) paired with the first triplet lens and the second triplet lens (HMD embodiment- see paragraph 71, 91, 163-166 and 171). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since Jepsen teaches the triplet combination allows for larger demagnification of the image on the eye/retina. 
Regarding claim 16, Hu teaches the near eye display system of claim 15, wherein:
the first triplet lens (118)and the third lens (119) are fixed relative to the first display (left central portion) and the third display (left peripheral portion), and the first triplet lens, the third lens, the first display and the third display are configured to move together horizontally. Hu teaches the optical elements (118,119) can be adjusted (paragraph 21). The Hu-Jepsen combination fails to specifically disclose the first triplet lens, the third lens the first display and third display are configured to move together horizontally. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include adjusting 
Regarding claims 17 and 19, Hu-Jepsen teaches a virtually reality headset- see Examiner’s notes in claim 1.
Regarding claim 22, Hu-Jepsen teaches a method of providing a near eye display system-see Examiner notes in claim 1.
Regarding claim 23, see Examiner’s notes in claims 4-5. 
Regarding claim 24, see Examiner’s notes in claim 3.
Regarding claim 27, Hu teaches the near eye display system of claim 16, wherein:
the second triplet lens (right central) and the fourth lens(right peripheral) are fixed relative to the second display(left central portion) and the fourth display (left peripheral portion), and the second triplet lens, the fourth lens, the second display and the fourth display are configured to move together horizontally. Hu teaches the optical elements (118,119) can be adjusted (paragraph 21). The Hu-Jepsen combination fails to specifically disclose the second triplet lens, the fourth lens, the second display and fourth display are configured to move together horizontally. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include adjusting the second and fourth display (right side) to maintain optical alignment of the lenses with the display while adjusting the pupillary distance.
Regarding claim 28, see Examiner’s notes in claims 16 and 27.
Regarding claim 29, see Examiner’s notes in claim 3.
Regarding claims 30-31, see Examiner’s notes in claims 4-5. 
Regarding claim 32, see Examiner’s notes in claim 4-6. 
Regarding claim 33, see Examiner’s notes in claim 15. 
Regarding claim 34, see Examiner’s notes in claim 3.
Regarding claim 35, see Examiner’s notes in claim 16. 
Regarding claim 36, see Examiner’s notes in claim 27.
Regarding claim 37, see Examiners notes in claims 16 and 27.
Regarding claims 38-39, Hu-Jepsen teaches a method of providing a near eye display system-see Examiner notes in claims 15 and 29.

Claims 1, 3-6, 11, 17, 19, 22-24 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boger et al (US20110241976) in view of Kiyoshi Kiyokawa (NPL: A Wide FOV Head Mounted Projective Display using Hyperbolic Half-silvered Mirrors).
Regarding claim 1, Boger et al. teaches a near eye display system comprising:
a first triplet lens (810/910 left eye side) configured to be associated with a left eye;
a second triplet lens (810/910 right eye side) configured to be associated with a right eye; and
a third lens configured to be associated with the left eye (additional lens for left eye side);
a fourth lens configured to be associated with the right eye (additional lens for the right eye side)
a multiple display system (820) paired with the first triplet lens, the second triplet lens, the third lens and fourth lens, the multiple display system comprising a first display, a second display, and a third display (HMD embodiment- see paragraph 82, 35-37, 92, and 94-see figures 8-9); wherein:
the first triplet lens, the second triplet lens, the third lens and the fourth lens are arranged in a tile fashion (see figure 8), extending horizontally in front of the multiple display system (see figure 8-9);
the first triplet lens (810/910) is configured to face the first display (displays on the left eye-figure 8);
);
the third lens (additional lens for the left eye) is configured to face the second display-see figures 8);
the fourth lens (additional lens for the right eye) is configured to face the third display (see figure 8- note: all four lenses have portions that face each of the first second, and third display);
the first triplet lens (810/910) and the third lens (additional lens for the left eye side) are tiled with respect to one another forming an angle of at least 30° between their respective optical path centerlines; and
the second triplet lens (810/910) and the fourth lens (additional lens for the right eye side) are tiled with respect to one another forming an angle of at least 30° between their respective optical path centerlines.
Boger et al teaches a triplet lens with triplet display for each eye of the user to provide a wide FOV HMD.  However, Boger et al. fails to specifically disclose the first triplet lens and the third lens are tiled with respect to one another forming an angle of at least 30° between their respective optical path centerlines; and the second triplet lens and the fourth lens are tiled with respect to one another forming an angle of at least 30° between their respective optical path centerlines.
	Kiyoshi Kiyokawa teaches a near eye display system (HMD) comprising:
a first triplet lens (left eye side-central view) configured to be associated with a left eye; a second triplet lens (right eye side-central view) configured to be associated with a right eye; and a third lens configured to be associated with the left eye (a peripheral triplet lens for left eye side); a fourth lens configured to be associated with the right eye (a peripheral triplet lens for the right eye side)
a multiple display system (see figure 1b) paired with the first triplet lens, the second triplet lens, the third lens and fourth lens, the multiple display system 
the first triplet lens, the second triplet lens, the third lens and the fourth lens are arranged in a tile fashion (see figure 1b), extending horizontally in front of the multiple display system (see figure 1b- three displays for each eye);
the first triplet lens (left eye side-central view) is configured to face the first display (central display of the left eye);
the second triplet lens (right eye side-central view) is configured to face the first display (central display for the right eye);
the third lens (peripheral triplet lens for the left eye) is configured to face the second display (one of the peripheral display for the left eye)-see figures 1b);
the fourth lens (peripheral triplet lens for the right eye) is configured to face the third display (one of the peripheral display for the right eye-see figure 1b);
the first triplet lens and the third lens are tiled with respect to one another forming an angle of at least 30° between their respective optical path centerlines (see figure 1b); and the second triplet lens and the fourth lens are tiled with respect to one another forming an angle of at least 30° between their respective optical path centerlines (see figure 1b). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature as a HMD with wide FOV that enhances the sense of immersion while minimizing distortion.
Regarding claim 3, see figure 8 of Boger; and figure 1b of Kiyoshi Kiyokawa.
Regarding claim 4, Boger et al teaches the near eye display system of claim l, wherein: the first triplet lens (810/910 left eye side) and the third lens (additional lens for the left side) are fixed relative to the second display (see figure 8), and the first triplet lens, the third lens are configured to move horizontally parallel to the first display (paragraph 76-78). 
Regarding claim 5, Boger et al teaches the near eye display system of claim 4, wherein: the second triplet lens (810/910 right eye side) and the fourth lens (additional lens for the right side) are fixed relative to the third display (see figure 8), and the second triplet lens, the fourth lens are configured to move horizontally parallel to the first display (paragraph 76-78). 
Regarding claim 6, see paragraph 76-78. 
Regarding claim 11, the near eye display system of claim 1, wherein the near eye display system is configured to provide a combined total horizontal field of view of at least 200° (paragraph 83-85).
Regarding claim 17, see Examiner’s notes in claim 1.
Regarding claim 19, the virtual reality headset of claim 17, wherein the third lens is a third triplet lens, the fourth lens is a fourth triplet lens (see figure 8 of Boger; Figure 1b of Kiyoshi Kiyokawa).
Regarding claim 22, see Examiner’s notes in claim 1.
Regarding claims 23, see Examiner’s notes in claims 4-5.
Regarding claim 24, see Examiner’s notes in claim 3.
Regarding claims 30-32, see Examiner’s notes in claims 4-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH